Citation Nr: 9929862	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-01 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for memory loss and brain damage 
resulting from medical and surgerical treatment at a VA 
medical facility in November 1988.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to May 1946.

This appeal arose from a June 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO), that denied entitlement to disability 
benefits for memory loss and brain damage claimed to be due 
to medical and surgical treatment by a VA medical facility in 
November 1988.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from additional disability as the result of medical 
or surgical treatment rendered by VA.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for disability compensation under the provisions of 38 
U.S.C.A. § 1151 for memory loss and brain damage.  38 
U.S.C.A. §§ 1151, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim.  If not, his claim must 
fail, and there is no further duty to assist him because 
additional development would be futile.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990); Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  As will be explained 
below, the Board finds that the claim for disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
memory loss and brain damage is not well grounded, and there 
is no further duty to assist the veteran in developing the 
claim.

The Court of Veterans Appeals (Court) has defined a well 
grounded claim as one that is plausible; that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has further pointed out that under the governing statute, 
although a claim need not be conclusive, it must be 
accompanied by evidence.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992) (emphasis in the original).  Unless the appellant 
first meets his obligation of submitting a well grounded 
claim, the VA has no "duty to assist" the appellant in 
developing his claim. Gilbert V. Derwinski, 1 Vet. App. 61 
(1990).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 vet. App. 91, 92-93 
(1993).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  38 
U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).  The veteran has not indicated the existence of 
any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

The statutory criteria applicable to this issue appear in 38 
U.S.C.A. § 1151, which provides that, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service connected.  38 C.F.R. § 3.358(a), 38 C.F.R. 
§ 3.800(a) (1997).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical conditions subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuance or natural progress of the disease or injury 
for which the veteran was hospitalized and/or treated.  38 
C.F.R. § 3.358(b)(1)(2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization, or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the expressed or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injuries suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or fault on 
the part of the VA , or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151. See 38 C.F.R. § 
3.358(c)(3).  Those provisions were invalidated by the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) (Court) in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the United States Court of 
Veterans Appeals for the Federal Circuit in Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme 
Court in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform with the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the United 
States Court of Veterans Appeals.  60 Fed. Reg. 14, 222 
(March 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25, 787 (May 23, 1996), and codified 
at 38 C.F.R. § 3.358(c).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of negligence or other fault on the 
part of VA, or an event not reasonably foreseeable.  See 
Public Law No. 104-204, § 422(a), 110 Stat. 2926 (September 
26, 1996); see also VAOPGCPREC 40-97 (December 31, 1997).

In this case, the veteran's claim for benefits under § 1151 
was filed in December 1996.  Therefore, by the statute and 
the opinion of the General Counsel cited above, this claim 
has been adjudicated by the RO, and is being reviewed by the 
Board, under the version of 38 U.S.C.A. § 1151 extant before 
the enactment of the statutory amendment, as interpreted in 
the Gardner decisions, supra, and under the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, neither VA fault nor 
an event not reasonably foreseeable is required for this 
claim to be granted.

The veteran has submitted written statements and testimony 
alleging that he developed memory loss and brain damage as a 
result of complications during surgery for diviated nasal 
septum in November 1988.  Specifically, it is alleged that as 
result of losing his airway and not breathing for 3 to 4 
minutes before being resuscitated he incurred memory loss and 
brain damage.  

The sequence of events that emerge as significant in the 
medical records are that the veteran was hospitalized at the 
VA Medical Center in Sepulveda, California, on November 3, 
1988, where he underwent a septoplasty to correct a deviated 
septum.  The operative report indicates that postoperatively, 
he lost his airway and needed to be resuscitated with the 
help of the anesthesiology team.  The hospital discharge 
summary indicates that the surgery was complicated by 
laryngospasm, a decrese in blood pressure, braeycardia post 
extubation with development of blateral pulmonary infiltrates 
and hypoxia.  He was intubated in the Surgical intensive care 
unit (ICU) and transferred to the medical ICU where he was 
monitored for the next 24 hours.  He was notd to have stable 
hemodynamic status and good mentation.  He was ruled out for 
mardial infarction.  He accidentally extubated h imself but 
then did well on supplemental face oxygen mask and was fairly 
easily weaned off.  He was discharged five days later on 
Novembe r8, 1988.  Review of the inpatient treatment records 
revealed no clinical or medical opinion evidence of treatment 
or diagnosis of memory loss or brain damage.  








In sum, the evidence establishes that the veteran has memory 
loss and other symptoms of decreased mental functioning.  
However, there is no competent medical evidence of a causal 
nexus between the veteran's current mental deficiencies and 
VA medical or surgical treatment provided the veteran in 
November 1988.  Accordingly, it is the determination of the 
Board that the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 for memory loss and brain damage as a result of VA 
medical and surgical treatment in November 1988 is not well 
grounded.

ORDER

The claim of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for memory loss and brain damage following 
VA medical and surgical treatment in November 1988 is denied 
as not well grounded.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

